Prospectus Filed Pursuant to Rule 424 (b) (2) Registration No. 333-156542 PROSPECTUS TIB Financial Corp. Warrants to Purchase 1,073,850 Shares of Common Stock 1,073,850 Shares of Common Stock This prospectus relates to the potential resale from time to time by selling securityholders of some or all of a warrant to purchase 1,073,850 shares of common stock, or the warrant, and any shares of common stock issuable from time to time upon exercise of the warrant.In this prospectus, we refer to the warrant and the shares of common stock issuable upon exercise of the warrant, collectively as the securities.The warrant, and shares of our Fixed Rate Cumulative Preferred Stock, Series A, or the Series A preferred stock, were originally issued by us pursuant to a Letter Agreement dated December 5, 2008, and the related Securities Purchase Agreement - Standard Terms, between us and the United States Department of the Treasury, which we refer to as the initial selling securityholder, in a transaction exempt from the registration requirements of the Securities Act of 1933, as amended, or the Securities Act. The initial selling securityholder and its successors, including transferees, which we collectively refer to as the selling securityholders, may offer the securities from time to time directly or through underwriters, broker-dealers or agents and in one or more public or private transactions and at fixed prices, prevailing market prices, at prices related to prevailing market prices, or at negotiated prices.If these securities are sold through underwriters, broker-dealers or agents, the selling securityholders will be responsible for underwriting discounts or commissions or agents’ commissions. We will not receive any proceeds from the sale of securities by the selling securityholders. Our common stock is currently listed for trading on the Nasdaq National Market under the symbol “TIBB.”The last reported sale price of our common stock on the Nasdaq National Market on February 9, 2009 was $4.25 per share.Our Series A preferred stock is not listed on an exchange. Investing in our common stock involves risks.See “Risk Factors” on page 1. Our principal executive offices are located at 599 Ninth Street North, Suite 101,
